ITEMID: 001-95065
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF ROTAR v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial;Violation of Article 1 of Protocol No. 1 - Protection of property
JUDGES: Karel Jungwiert;Mark Villiger;Mirjana Lazarova Trajkovska;Mykhaylo Buromenskiy;Peer Lorenzen;Rait Maruste;Zdravka Kalaydjieva
TEXT: 4. The applicant was born in 1951 and lives in Oleksandriya.
5. The State owns 26,1% of the share capital in the company Oleksandriyske Avtotransportne Pidpryyemstvo 13506 (“the company”), which is therefore subject to the moratorium on the forced sale of property of entities in which the State holds no less than 25% of the share capital, barring the attachment and sale of its assets.
6. On 17 March 2004 the Kirovograd Regional Commercial Court started insolvency proceedings against the company.
7. On 31 August 2004 the Oleksandriya Court ordered the company to pay the applicant 7,021.29 Ukrainian hryvnas (UAH) in salary arrears and compensation. The amount represented the salary due to the applicant after deduction of income tax. The judgment became final, but remains only partially enforced, the outstanding debt being UAH 6,114.29.
VIOLATED_ARTICLES: 6
P1
VIOLATED_PARAGRAPHS: P1-1
